DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 17 is directed to a species of figure 3 which utilizes a block instead of the independent mountings shown in fig.2. The structure is completely different than that of the species of fig.2 to which the claims were originally directed. This species would require a burdensome search as it would require searching for teaching in different connection areas and/or employment of different search queries to find the specific block structure. If said claim were present in the original set of claims a proper species restriction would have been issued. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 14-16 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the gear reduction mechanism” which lacks antecedent basis in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pionke (USP 7909127) in view of Shirley (USP 8985264).
Regarding claim 1, Regarding claim 1, Pionke discloses a portal gear box assembly for an all-terrain vehicle or a utility task vehicle, the assembly comprising: a) a housing (122) having a rear wall, a front wall, and a side wall (seen in fig.3), wherein said rear wall includes a vehicle axle opening (opening 148) effective to receive the end of an axle of an all-terrain vehicle or a utility task vehicle (capable of receiving an axle), and wherein said front wall includes an output shaft opening (opening for 142) effective to allow an output shaft (142) to extend outward from said housing; b) a linking mechanism (gearing 134, 140) housed in said housing and effective for linking an axle received in the vehicle axle opening to an output shaft; c) an output shaft (142) operably connectable via said linking mechanism to an axle received in the (see annotated figure below) adapted to allow the vehicle suspension to connect directly to the rear wall.  

    PNG
    media_image1.png
    733
    640
    media_image1.png
    Greyscale


Pionke fails to disclose wherein the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle. In other words the use of an idler gear to allow the linking mechanism to perform the stated function.
(fig.2; see gearing arrangement therein) for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the linking mechanism in Pionke to make use of a similar linking mechanism as taught by Shirley for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
Regarding claims 2 and 14, Pionke discloses a portal gear box assembly according to claim 1 wherein the at least one integral mounting bracket is adapted to allow an A-arm, a trailing arm, or a swing arm, to connect directly to the rear wall (the bracket is capable of allowing these connections, Note that the “adapted to” clause does not impart any particular structure to the claimed bracket but rather only adds a functional a capability of said structure.).  
Regarding claims 3 and 15, Pionke discloses a portal gear box assembly according to claim 1 wherein the assembly comprises a first integral mounting bracket effective to allow an upper A-arm to connect directly to the rear wall, and a second integral mounting bracket effective to allow a lower A-arm to connect directly to the rear wall (the top and bottom brackets labeled above are capable of providing said connections and are integral with the rear wall).
Regarding claims 4 and 16, Pionke discloses an assembly according to claim 1 wherein the assembly additionally comprises an integral mounting bracket (the brackets labeled above for steering are effective for this purpose and are integral with the rear wall) effective to allow a steering linkage to connect directly to the rear wall.  
Regarding claim 5, Pionke discloses all the limitations of claims 5. These limitations have already been addressed above in claims 1-4, please see the rejection of these claims for the annotations of the limitations. Note the 103 rejection made for claim 1 also applies to the same newly added subject matter of claim 5.
Regarding claim 6, Pionke in view of Shirley disclose a portal gear box assembly according to claim 1 wherein the linking mechanism comprises a set of linking gears (gearing as taught by Shirley).  
Regarding claim 7, Shirley discloses a portal gear box assembly according to claim 6 wherein the set of linking gears comprises an input gear (46) operably linked to the stock axle and adapted to rotate in the same direction as the stock axle upon rotation of the stock axle, an output gear (48) operably connected to and effective for driving an output shaft, and an idler gear (47) effective to link the input gear to the output gear in a manner effective to rotate the output shaft in the same direction as the stock axle.  
Regarding claim 8, Shirley discloses a portal gear box assembly according to claim 5 wherein the gear reduction mechanism comprises one or more gears (gearing as taught by Shirley, seen in fig.2).  
Regarding claim 9, Shirley discloses a portal gear box assembly according to claim 8 wherein the one or more gears comprises an input gear (46) operably linked to the stock axle and adapted to rotate upon rotation of the stock axle, an output gear (48) operably connected to and effective for driving an output shaft, and an idler gear (47) effective to link the input gear to the 
Regarding claim 10, Pionke discloses a portal gear box assembly for an all-terrain vehicle or a utility task vehicle, the assembly comprising: a) a rear housing member (122) having a rear end wall and a rear side wall (seen in fig.3), the rear side wall having a leading edge (see annotated figure below), wherein the rear end wall includes a vehicle axle opening (fig.4, opening seen at 148) effective to receive the end of an axle of an all-terrain vehicle or a utility task vehicle, and at least one integral mounting bracket (see annotated figure 4 above, used for claim 1) adapted to allow the vehicle suspension to connect directly to the rear wall; b) a front housing member (112) having a front end wall and a front side wall (seen in fig.3), the front side wall having a trailing edge (see annotated fig. 3 below), wherein the front end wall includes an output shaft opening (opening that allows 142 to exit) effective to allow an output shaft (142) to extend outward from said housing; RESPONSE TO NON-FINAL OFFICE ACTION Application No. 16/937,790; Group Art Unit 3671 #1911898v35 of 13Attorney Docket No. 024244-000210wherein the trailing edge of the front side wall matches and mates with the leading edge of the rear side wall so that the front housing member may be connected to the rear housing member to provide a two-piece housing (as evident in fig.3, the edges would match and mate so as to form a two piece housing); c) a linking mechanism (gearing 134, 140) housed in said two-piece housing and effective for linking an axle received in the vehicle axle opening to said output shaft, d) an output shaft (142) operably connectable via said linking mechanism to an axle received in the vehicle axle receptacle, and effective to rotate upon rotation of the stock axle.  

    PNG
    media_image2.png
    729
    586
    media_image2.png
    Greyscale

Pionke fails to disclose wherein the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle. In 
Shirley teaches the use of a linking mechanism for a portal gear box assembly in which the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle by utilizing an idler gear between the input and output gearing (fig.2; see gearing arrangement therein) for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the linking mechanism in Pionke to make use of a similar linking mechanism as taught by Shirley for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
Regarding claims 11-13, Shirley discloses a portal gear box assembly according to claim 10 wherein the set of linking gears comprises an input gear (46) operably linked to the stock axle and adapted to rotate in the same direction as the stock axle upon rotation of the stock axle, an output gear (48) operably connected to and effective for driving an output shaft, and an idler gear (47) effective to link the input gear to the output gear in a manner effective to rotate the output shaft in the same direction as the stock axle.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
(PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656